361 U.S. 375 (1960)
UNITED STATES EX REL. PORET ET AL.
v.
SIGLER, WARDEN.
No. 307, Misc.
Supreme Court of United States.
Decided January 25, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
G. Wray Gill and Gerard H. Schreiber for petitioners.
Jack P. F. Gremillion, Attorney General of Louisiana, M. E. Culligan, Assistant Attorney General, and John E. Jackson, Jr., Special Counsel to the Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case remanded to the District Court for disposition of the question whether members of petitioners' race were deliberately and intentionally limited and excluded in the selection of petit jury panels, in violation of the Federal Constitution.